In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Rockland County, entered February 28, 1975, which is against him and in favor of defendant, upon a jury verdict. Judgment affirmed, with costs. On the record on this appeal, the *562verdict was amply supported by the evidence. In our opinion, Trial Term did not commit error when it allowed defense counsel, on direct examination of his client, to submit in evidence a statement which had been prepared by defendant’s insurer and signed by defendant five days after the accident. The document refreshed the witness’ recollection and the trial court instructed the jury that it was to consider the document solely on the issue of defendant’s credibility. Martuscello, Acting P. J., Latham, Margett, Rabin and Hawkins, JJ., concur.